     Anali Cortez #307692
 1   Estella M. Cisneros #287733
     CALIFORNIA RURAL LEGAL ASSISTANCE INC.
 2   3747 E. Shields Ave.
     Fresno, CA 93726
 3   (559) 441-8721
     (559) 441-0724 - fax
 4
     Blanca A. Bañuelos #231585
 5   CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
     145 E. Weber Avenue
 6   Stockton, CA 95202
     (209) 946-0609
 7   (209) 946-5730 - fax
 8   Attorneys for Plaintiffs
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
     MANUEL PEREZ, et al.,                                Case No.: 1:18-CV-00927-DAD-EPG
12
                                  Plaintiffs,             STIPULATION TO EXTEND TIME FOR
13                                                        SETTLEMENT AGREEMENT FILING;
            v.                                            ORDER
14
15   GOLD COAST FARMS, LLC, a Limited
     Liability company, MEANS NURSERY, INC., an
16   Oregon Corporation, ALL AG, INC., a California
     Corporation, and DOES 1 through 10 Inclusive,
17
18                                Defendants.
19
20          IT IS HEREBY AGREED AND STIPULATED by and between the parties to this action through

21   their designated counsel that the settlement agreement filing deadline of June 11, 2019 be extended by
22   thirty-six (36) days to July 17, 2019. Additional time is needed due to continued negotiations and
23   counsels’ availability.
24          IT IS SO STIPULATED.
25   Dated: June 7, 2019                         CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
26
                                                 /s/ _______________________
27                                               Anali Cortez
                                                 Attorneys for Plaintiffs
28
     Dated: June 7, 2019                         MCKAGUE ROSASCO, LLP

                                                 _/s/ As Authorized on 06/07/2019_____________
                                                 Erica L. Rosasco
 1
                                                 Attorneys for Defendants Gold Coast Farms, LLC and
 2                                               Means Nursery, Inc.

 3
     Dated: June 10, 2019                        CAMPAGNE & CAMPAGNE
 4
 5                                               _/s/ As Authorized on 06/10/2019_____________
                                                 Justin T. Campagne
 6                                               Attorneys for Defendant All Ag, Inc
 7
 8                                               ORDER
 9          IT IS SO ORDERED THAT THE ABOVE-STATED STIPULATION hereby becomes final
10   and that the settlement agreement filing deadline be extended to July 17, 2019 with the signing of this
11   ORDER.
12
13
     IT IS SO ORDERED.
14
15      Dated:    June 10, 2019                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
